DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitations "a user interface" respectively in lines 1 and 5, however, it is unclear whether these are referring to different or the same interfaces, hence, deemed indefinite.
Claim 1 recite the limitations "a computer device" respectively in lines 1-2 and 4, however, it is unclear whether these are referring to different or the same devices, hence, deemed indefinite. 
Claim 1 recites the limitation "the display" in claim 9.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 11 has the same issue as stated above.
Claim 1 recite the limitations "at least three game elements" respectively in lines 9 and 10, however, it is unclear whether these are referring to different or the same game elements, hence, deemed indefinite. 
Claim 13 recites the limitation "a releasable icon" in line 3, whereas claim 12 also recites “a releasable icon” in line 7, however, it is unclear whether these are referring to different or the same icons, hence, deemed indefinite. 
Dependent claims 2-10 and 14-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on the claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Panda Pop!” video game as evidenced via Panda Pop overview via Android Apps and Panda Pop YouTube video titled: “Panda Pop Level 146 NO BOOSTERS” (herein referred to as Panda Pop) and in view of “Candy Crush Saga” video game as evidence via YouTube video titled: “Candy Crush Saga level 404 Jelly Fish!” (herein referred to as Candy Crush Saga).

Claims 1, 11, and 12. Panda Pop discloses a computer implemented method of controlling a user interface of a computer device (Panda Pop is a video game made for mobile computing devices such as smartphones and the like) responsive to user engagement with displayed objects on the interface, the method comprising the following steps implemented by computer executable code executed by one or more hardware processors on a computer device (Panda Pop includes installing game programs in memory of the mobile computing device where the mobile computing device has a processor and the display screen): 
generating a game board on a user interface, the game board displaying user actuatable game elements; 
associating at least one of the game elements with a releasable icon (see “Panda Pop Level 146 NO BOOSTERS” at 1:32-1:41, where freeing Pandas occur); 
detecting user input and controlling the user interface responsive to the user input to remove from the display at least three game elements on detection of a first match game condition in which at least three game elements having matching characteristics form a contiguous set on the game board, the at least three game elements including the at least one game element associated with the releasable icon (see “Panda Pop Level 146 NO BOOSTERS” at 0:11-0:26, such that a player aim and throw bubbles held by the Panda character at the bubbles above his head to match like color bubbles to clear game bubbles); and
on detection of the first match condition, releasing the releasable icon (see “Panda Pop Level 146 NO BOOSTERS” at 1:32-1:41, where freeing Pandas occurs according to matching bubbles).



    PNG
    media_image1.png
    1199
    908
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1199
    904
    media_image2.png
    Greyscale



However, Panda Pop fails to explicitly disclose:
on detection of the first match condition, releasing the releasable icon and selecting a different game element on the game board for association with the released releasable icon; and 
detecting if the different game element associated with the releasable icon is in a second match condition with other game elements, and if so removing the game elements of the second match condition from the game board without user input (emphasis added).
Candy Crush Saga teaches on detection of the first match condition, releasing the releasable icon and selecting a different game element on the game board for association with the released releasable icon; and detecting if the different game element associated with the releasable icon is in a second match condition with other game elements, and if so removing the game elements of the second match condition from the game board without user input (“Candy Crush Saga level 404 Jelly Fish” at 0:58-1:02, where jelly fishes are released to match with other candy elements in the game area).  


    PNG
    media_image3.png
    917
    1155
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    916
    1160
    media_image4.png
    Greyscale


The video game of Panda Pop would have motivation to use the teachings of Candy Crush Saga in order to provide additional scoring features during gameplay in doing so would make the game more fun and interesting.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video game of Panda Pop with the teachings of Candy Crush Saga in order to provide additional scoring features during gameplay in doing so would make the game more fun and interesting.

Claim 2. Panda Pop in view of Candy Crush Saga teaches comprising rendering on the game board a visual representation of a path to be taken by the releasable icon to the different game element (see “Candy Crush Saga level 404 Jelly Fish” at 0:58-1:02, e.g., the fish are shown moving in a path along the game screen to match with other game elements).

Claim 3. Panda Pop in view of Candy Crush Saga teaches wherein the step of detecting user input occurs in a game move by a user, and the step of releasing the releasable icon to the different game element and removing the game elements of the second match condition occurs before a next game move (see “Candy Crush Saga level 404 Jelly Fish” at 1:01-1:02, where a first fish matches with another second fish).

Claim 5. Panda Pop in view of Candy Crush Saga teaches comprising selecting a target game element as the different game element from remaining game elements on the game board based on actions of a user engaging with the game elements of the gameboard (see Panda Pop and/or Candy Crush Saga which includes the user input with different game elements that causes the clearing of bubbles and/or candy items from the main game area).

Claim 8. Panda Pop in view of Candy Crush Saga teaches wherein a second releasable icon associated with one of the game elements of the second match condition is released when the game elements of the second match condition are removed (see “Candy Crush Saga level 404 Jelly Fish” at 1:02-1:05, where a second fish is released).


    PNG
    media_image5.png
    883
    1162
    media_image5.png
    Greyscale


Claim 9. Panda Pop in view of Candy Crush Saga teaches comprising removing the second releasable icon from the gameboard (see “Candy Crush Saga level 404 Jelly Fish” at 1:02-1:05, where a second fish is released and moves in and outside of game screen).

Claim 10. Panda Pop discloses comprising providing a player object configured for targeting and shooting of said game elements in response to user input, the player object configured to respond to user input to travel along a player selected trajectory to target one of the plurality of game elements in a static player graph of the game board (see “Panda Pop Level 146 NO BOOSTERS” at 0:11-0:26).

Claims 4, 6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Panpa Pop!” video game as evidenced via Panda Pop overview via Android Apps and Panda Pop YouTube video titled: “Panda Pop Level 146 NO BOOSTERS” (herein referred to as Panda Pop) and in view of “Candy Crush Saga” video game as evidence via YouTube video titled: “Candy Crush Saga level 404 Jelly Fish!” (herein referred to as Candy Crush Saga) as applied to claims 1 and 12 above, and further in view of US Pub. 20140370950 to Hansson et al (Hansson).

Claim 4. Panda Pop fails to explicitly disclose claim 4 limitations.
Hansson teaches comprising selecting a target game element as the different game element at random from remaining game elements on the game board (¶209).  The video game of Panda Pop would have motivation to use the teachings of Hansson in order to provide an additional random gameplay feature in order to build more suspense to the game, hence making the game more interesting.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video game of Panda Pop in view of Candy Crush Saga with the teachings of Hansson in order to provide an additional random gameplay feature in order to build more suspense to the game, hence making the game more interesting.

Claim 6. Panda Pop fails to explicitly disclose claim 6 limitations.
Hansson teaches comprising identifying groups of matching game elements on the game board, randomly selecting one of the groups of matching game elements and selecting a target game element as the different game element at random from game elements in the selected group (¶238).  The video game of Panda Pop would have motivation to use the teachings of Hansson in order to provide an additional random gameplay feature in order to build more suspense to the game, hence making the game more interesting.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video game of Panda Pop in view of Candy Crush Saga with the teachings of Hansson in order to provide an additional random gameplay feature in order to build more suspense to the game, hence making the game more interesting.

Claim 13. Panda Pop in view of Candy Crush Saga and Hansson teaches comprising stored in the computer memory a set of attributes for each game element on the game board (see “Panda Pop Level 146 NO BOOSTERS”, bubble characteristics such as colors and/or icons inside of bubbles, and reactions occur according to player throwing and attaching with bubbles in the game graph area; and see Hansson ¶101, different candies, color, shapes, or other characteristics), wherein one of the attributes define an icon behaviour which indicates that a releasable icon is associated with the game element (see Hansson ¶104).

Claim 14. Panda Pop in view of Candy Crush Saga and Hansson teaches wherein the icon behaviour is associated with a table of reactions stored in the computer memory, the table of reactions defining reactions to gameboard related events including match conditions (see “Panda Pop Level 146 NO BOOSTERS”, bubble characteristics such as colors and/or icons inside of bubbles, and reactions occur according to player throwing and attaching with bubbles in the game graph area; and see Hansson ¶164 “effects”, and ¶¶183-244 discusses a plurality of different effects and triggers).

Claim 15. Panda Pop in view of Candy Crush Saga and Hansson teaches comprising an icon manager configured to create the releasable icons and assign them to game elements in the gameboard, each releasable icon having an icon entity associated with location coordinates on the gameboard corresponding to the location of the game element with which it is associated (see Panda Pop, Candy Crush Saga, and/or Hansson ¶207 shows placement of different game elements and associated icons).

Claim 16. Panda Pop in view of Candy Crush Saga and Hansson teaches wherein the icon entity is configured to render the releasable icon on the gameboard (see Panda Pop, Candy Crush Saga, and/or Hansson ¶207 provides different placement of game elements and associated icons), and to render a visual representation of its path to the location of the different game (see “Candy Crush Saga level 404 Jelly Fish” at 0:58-1:02, e.g., the fish are shown moving in a path along the game screen to match with other game elements).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715